     Case: 1:20-cv-06161 Document #: 38 Filed: 08/10/21 Page 1 of 1 PageID #:472

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Mike Anderson Chevrolet of Chicago,
LLC
                                             Plaintiff,
v.                                                        Case No.: 1:20−cv−06161
                                                          Honorable Franklin U. Valderrama
QBE Insurance Corporation
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, August 10, 2021:


        MINUTE entry before the Honorable Franklin U. Valderrama: On 7/22/2021,
Plaintiff filed what appear to be two identical motions for leave to file a second amended
complaint [33], [35]. The first−filed motion [33] is terminated as moot. Plaintiff states that
Defendant would not consent to the motion [35] 5. Defendant is directed to file a response
in opposition to Plaintiff's motion for leave, if any, by 08/24/2021. Mailed notice (axc).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
